Citation Nr: 1017205	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-34 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder, 
to include as secondary to service-connected post-operative 
residuals of epigastric/umbilical hernia repair.  

2.  Entitlement to service connection for a stomach disorder, 
to include as secondary to service-connected post-operative 
residuals of epigastric/umbilical hernia repair.  


WITNESSES AT HEARING ON APPEAL

Appellant and A.A.


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 
1987.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, in which the RO 
confirmed and continued a previous denial of service 
connection for a stomach condition as secondary to post-
operative residuals of epigastric/umbilical hernia repair.  

In February 2010, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO (Travel 
Board hearing).  A transcript of that hearing is of record.  
In connection with the hearing, the Veteran submitted 
additional evidence, along with a signed waiver of RO 
consideration of the evidence.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. § 
20.1304 (2009).

In the January 2010 supplemental statement of the case 
(SSOC), the RO found that new and material evidence had been 
submitted, and reopened the claim for service connection for 
the claimed stomach disorder.  However, regardless of the 
RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 
5108, 7104 (West 2002) to address the question of whether new 
and material evidence has been received to reopen the claim 
for service connection.  That matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).  As the Board must first decide 
whether new and material evidence to reopen the claim has 
been received, the Board has characterized the issues on 
appeal as reflected on the title page.

The Board has also considered the decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  
In that decision, the Federal Circuit held that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this 
case, the Veteran was previously denied service connection 
for a stomach disorder on the basis that there was no medical 
evidence of a currently diagnosed stomach disorder, a 
relationship to the service-connected post-operative 
residuals of hernia repair, or a chronic condition that 
existed in service.  During a March 2006 hearing, Veteran 
raised a claim to reopen his previously denied claim for a 
stomach disorder.  Accordingly, the Veteran is not seeking 
service connection for a different diagnosed disease or 
injury, and new and material evidence is required to reopen 
the claim.

As a final preliminary matter, the Board notes that, in 
January 2010, the Veteran filed a VA Form 21-22, Appointment 
of Veterans Service Organization as Claimant's 
Representative, naming Veterans of Foreign Wars (VFW) as his 
representative.  In a statement dated the same month, VFW 
revoked its representation, due to the Veteran having an 
appeal pending which had already been certified to the Board.  
VFW indicated that it was against their policy to take 
representation after a VA Form 9 had been accepted.  The 
Board notes that the appeal was certified to the Board in 
April 2010.  The Board finds that VFW properly withdrew from 
representation.  See 38 C.F.R. § 14.631 (2009).  The Veteran 
has not named another representative, as such, he is 
recognized as proceeding pro se in this appeal.  

The issue of service connection for a stomach disorder, to 
include as secondary to service-connected post-operative 
residuals of epigastric/umbilical hernia repair, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In a March 2005 rating decision, the RO denied service 
connection for a stomach disorder, to include as secondary to 
service-connected post-operative residuals of 
epigastric/umbilical hernia repair; although notified of the 
denial in a March 2005 letter, the Veteran did not initiate 
an appeal.  

3.  Evidence associated with the claims file since the March 
2005 denial relates to an unestablished fact necessary to 
substantiate the claim for service connection for a stomach 
disorder, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied the claim for 
service connection for a stomach disorder, to include as 
secondary to service-connected post-operative residuals of 
epigastric/umbilical hernia repair, is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  As new and material evidence has been received, the claim 
for service connection for a stomach disorder, to include as 
secondary to service-connected post-operative residuals of 
epigastric/umbilical hernia repair, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United States 
Court of Appeals for Veterans Claims (Court), in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.

Given the favorable disposition of the request to reopen the 
claim for service connection for a stomach disorder, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this claim have been 
accomplished.  

Law and Regulations

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Factual Background and Analysis

In August 2004, the Veteran filed a claim for service 
connection for a stomach disorder, as secondary to post-
operative residuals of epigastric/umbilical hernia repair.  
In the March 2005 rating decision, the RO denied service 
connection for a stomach disorder, on the basis that there 
was no medical evidence of a currently diagnosed stomach 
disorder, a relationship to the service-connected post-
operative residuals of hernia repair, or a chronic condition 
that existed in service.  

Evidence of record at the time of the March 2005 rating 
decision included the Veteran's service treatment records, 
which reflect complaints regarding and treatment for 
constipation.  In October 1980, the Veteran complained of 
nausea and upset stomach with irregular bowel movements.  The 
assessment was fecal impaction.  A subsequent undated record 
of treatment (presumably dated between October and December 
1980) reflects a long history of constipation.  The Veteran 
complained of nausea and vomiting.  The assessment was 
gastritis.  In February 1981, the Veteran complained of 
abdominal wall weakness and an inability to eat breakfast.  
The impression was umbilical hernia.  In March 1982, he 
complained of an upset stomach.  The impression was viral 
syndrome.  In November 1982, he complained of abdominal 
discomfort and constipation.  He underwent repair of 
epigastric hernia.  In December 1983, he complained of an 
inability to digest food.  The assessment was constipation 
and umbilical hernia, asymptomatic, congenital.  He underwent 
umbilical hernia repair in January 1984.  During 
hospitalization in June 1984, for treatment of alcohol 
dependence, he related that he began drinking at age 16.  
Drinking had led to quarrels with his parents.  In January 
1985, he complained of gas.  The assessment was alcoholic 
gastritis.  In his April 1987 Report of Medical History at 
discharge, the Veteran denied stomach, liver, or intestinal 
trouble.  Clinical evaluation on separation in April 1987 was 
normal, with the exception of a mark on the left side of the 
wrist.  

Also of record at the time of the March 2005 rating decision 
was a November 2004 VA examination.  The examiner noted that 
the Veteran underwent epigastric and umbilical hernia repair 
during service, with no recurrences.  The diagnosis was well-
healed surgical scars, which the examiner described as 
cosmetically and functionally insignificant.  

Although notified of the RO's March 2005 denial in a March 
2005 letter, the Veteran did not initiate an appeal; hence, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran sought to reopen his previously denied claim in 
March 2006, as, during a videoconference hearing regarding 
his claim for an increased rating for post-operative 
residuals of hernia repair, he provided testimony regarding 
his stomach problems.  In an April 2007 decision, denying 
entitlement to a disability rating in excess of zero percent 
for postoperative residuals of an epigastric umbilical hernia 
repair, the Board noted that during the March 2006 hearing, 
the Veteran raised a claim to reopen his previously denied 
claim for service connection for a stomach disorder.  This 
matter was referred to the RO for appropriate action.  In a 
June 2007 letter, the RO advised the Veteran of the 
information and evidence necessary to reopen his claim for 
service connection for a stomach disorder.  In correspondence 
dated in August 2007, the RO informed the Veteran that, as 
new and material evidence, as requested in June 2007, had not 
been received, the claim for service connection was denied; 
however, the RO noted that, if the evidence was received by 
June 2008, they would continue processing his claim, whereas, 
if evidence was received after June 2008, it would be 
considered a new claim.  In March 2008, the Veteran submitted 
evidence in support of his request to reopen the claim for 
service connection.  As noted in the introduction, the RO 
denied the request to reopen the claim in the April 2008 
rating decision.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the 
March 2005 rating decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Evidence associated with the claims file since the March 2005 
rating decision includes records of private treatment dated 
from January 2008 to March 2009.  These records reflect 
findings of diverticulosis, esophagitis, and gastritis.  
During treatment in January 2008, the Veteran complained of 
fullness, bloating, and gas with chronic indigestion.  He 
stated that his symptoms dated back to service.  A January 
2008 esophagogastroduodenoscopy (EGD) revealed acute 
esophagitis and diffuse gastritis.  During treatment in 
October 2008, he described a long history of abdominal 
discomfort, which started in service.  The assessment was 
acute severe abdominal pain, must rule out ulcer disease, 
biliary tract disease, and pancreatitis; change in bowel 
habits; and documented diverticular disease.  An October 2008 
EGD revealed an acute hiatal hernia, esophagitis, and 
gastritis.  The Veteran underwent colonoscopy with biopsy in 
March 2009.  In describing indications for this procedure, 
the physician noted that the Veteran reported lower cramping 
abdominal pain and blood per rectum since service.  The 
assessment was hemorrhoids; hematochezia, probably secondary 
to hemorrhoids; scattered diverticulosis; and rule out 
colitis.  

A November 2008 VA examination included diagnoses of 
nonspecific gastritis and esophagitis, January 2008, and 
diverticulosis coli, mild, by colonoscopy, January 2008.  A 
May 2009 VA examination included diagnoses of 
esophagitis/gastritis/hiatal hernia proven by EGD in October 
2008, with symptoms of gas and bloating and diverticulosis 
diagnosed by colonoscopy, February 2008.  

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
Further, the evidence is material.  At the time of the March 
2005 denial, there was no medical evidence of a current 
stomach disorder.  The private treatment records and VA 
examination reports associated with the claims file include 
current findings of stomach disorders, including, 
esophagitis, gastritis, hiatal hernia, and diverticulosis.  
Records of private treatment also reflect that the Veteran 
described symptoms relating to stomach disorders, including 
fullness, bloating, gas, indigestion, abdominal pain and 
blood per rectum, since service.  The Veteran is competent to 
report the aforementioned symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is also competent to 
report a continuity of symptomatology of these symptoms since 
service.  Charles v. Principi, 16 Vet. App. 370 (2002).  This 
report of a continuity of symptomatology suggests a link 
between his current complaints regarding his claimed stomach 
disorder and service.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  This evidence is neither cumulative nor 
redundant, and, as it addresses whether the Veteran has a 
current stomach disorder which may be related to service, it 
raises a reasonable possibility of substantiating the claim 
for service connection.  Thus, the claim must be reopened.

Therefore, as new and material evidence has been received, 
the claim for service connection for a stomach disorder is 
reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




ORDER

As new and material evidence to reopen the claim for service 
connection for a stomach disorder, to include as secondary to 
service-connected post-operative residuals of 
epigastric/umbilical hernia repair, has been received, to 
this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further 
action on the claim remaining on appeal is warranted.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a 
low one.  McLendon, 20 Vet. App. at 83. 

As discussed above, the Veteran's service treatment records 
reflect findings of gastritis and constipation.  Post-service 
private treatment records and reports of VA examination 
include findings of esophagitis, gastritis, hiatal hernia, 
and diverticulosis.  The Veteran has described symptoms 
regarding his claimed stomach disorder, including fullness, 
bloating, gas, indigestion, abdominal pain and blood per 
rectum, since service.  This report of a continuity of 
symptomatology suggests a link between his current complaints 
regarding his stomach and service.  See Duenas, 18 Vet. App. 
512.  

The Board notes that the Veteran has been afforded two VA 
examinations to evaluate his claimed stomach disorder.  In 
November 2008, the Veteran described a sense of fullness, 
gas, and bloating, when he ate.  The examiner noted that the 
Veteran underwent emergency epigastric hernia repair in 1982, 
nonemergency umbilical hernia repair in 1984, and his private 
treatment records documented nonspecific gastritis and 
esophagitis and diverticulosis coli in January 2008.  The 
examiner opined that the symptoms of fullness, gas, and 
bloating were not related to either the Veteran's operations 
in service or his complications.  He added that the EGD 
findings in January 2008 would better explain persistent 
symptoms then and now.  

The Veteran was afforded another VA examination in May 2009.  
The examiner, who also performed the November 2008 VA 
examination, noted that the issue was service connection for 
a stomach condition secondary to service-connected 
postoperative residuals of epigastric/umbilical hernia 
repairs.  The pertinent diagnoses following examination were 
esophagitis/gastritis/hiatal hernia proven by October 2008 
EGD with symptoms of gas and bloating and diverticulosis 
diagnosed by colonoscopy, February 2008.  The examiner opined 
that the current diagnoses of esophagitis, gastritis, hiatal 
hernia, and diverticulosis coli were not caused by or a 
result of the 1982 or 1984 operations.  He added that these 
were not the same diagnoses and they were not related and 
that the symptoms of gas and bloating had no relationship to 
his scars from the epigastric and umbilical hernia repairs or 
to the previous operations.  

While the VA examiner found that the Veteran's current 
symptoms are not related to his 1982 and 1984 in-service 
hernia repairs, or complications thereof, he did not address 
whether the Veteran's current symptoms are otherwise related 
to service; or perhaps to his alcohol abuse which apparently 
began at age 16.  Significantly, the service treatment 
records reflect that, in 1980, the Veteran complained of 
nausea, upset stomach, vomiting, and irregular bowel 
movements.  These records include an assessment of gastritis.  

Because VA undertook to provide a VA examination, the Board 
must ensure that such an examination is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  

Accordingly, the claims file should be returned to the VA 
examiner to provide an opinion regarding whether the Veteran 
has a current stomach disorder related to an incident of 
service, other than the 1982 and 1984 surgeries.  The AMC/RO 
should arrange for the Veteran to undergo VA examination only 
if the physician who conducted the November 2008 and May 2009 
VA examinations is not available, or the designated physician 
is unable to provide the requested opinion without examining 
the Veteran.

In addition, in an October 2008 VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, the Veteran stated that he was unable to 
secure or follow a substantially gainful occupation due to 
his hernia.  He indicated that he was receiving, or expected 
to receive workers' compensation benefits.  However, no 
records regarding a claim for workers' compensation have been 
associated with the claims file.  Records regarding the 
Veteran's claim for workers' compensation may be pertinent to 
the claim on appeal.  Hence, on remand, the AMC/RO should 
undertake appropriate action to obtain a copy of any 
determination associated with the Veteran's claim for 
workers' compensation, as well as copies of all medical 
records underlying that determination.  See 38 C.F.R. § 
3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the Veteran for a stomach 
disorder.  The Veteran should be asked to 
provide information on any workers' 
compensation claims he has filed since 
his separation from service.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
the Veteran the opportunity to obtain and 
submit those records for VA review. 

2. The AMC/RO should undertake 
appropriate action to obtain records 
regarding any workers' compensation 
claims pertinent to the matter on appeal, 
and any medical records underlying that 
determination, following the current 
procedures set forth in 38 C.F.R. § 
3.159.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
AMC/RO should forward the claims file to 
the physician that conducted the November 
2008 and May 2009 VA examinations, if 
available, for a supplemental medical 
opinion.  The physician is to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran has a 
current stomach disorder that was 
incurred or aggravated as a result of 
active service, to include an incident of 
service other than the 1982 and 1984 
surgeries.  He should obtain a history 
from the Veteran of his pre-service 
drinking which he admitted, began at age 
16.  In rendering this opinion, the 
physician should specifically consider 
and address the 1980 complaints of 
nausea, upset stomach, vomiting, and 
irregular bowel movements, as well as the 
assessment of gastritis.  Adequate 
reasons and bases are to be provided in 
support of any opinion rendered.

If further examination of the Veteran is 
deemed necessary, the AMC/RO should 
arrange for the Veteran to undergo VA 
examination to obtain the above-noted 
opinion.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court  

	(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


